Citation Nr: 0531011	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  02-16 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial increased disability rating, 
greater than 50 percent, for posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1966 to June 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which granted the claim of entitlement 
to service connection for posttraumatic stress disorder 
(PTSD), assigning a 30 percent disability rating, effective 
October 2001, the date of receipt of the veteran's claim.  

The veteran timely disagreed with the percentage assigned.  
By rating decision, dated in March 2004, the RO increased the 
30 percent disability rating for PTSD to 50 percent 
disabling, effective October 2001.  The 50 percent rating has 
remained in effect since the RO's March 2004 decision.  

This case was previously before the Board.  In October 2004, 
the Board denied the veteran's claim of entitlement to a 
initial increased disability rating, in excess of 50 percent, 
for PTSD.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  

In an order issued in June 2005, the Court vacated the 
Board's October 2004 decision and remanded the case to the 
Board for appropriate action consistent with the matters 
raised in the Joint Motion for Remand.  

For the reasons discussed below, additional development is 
required before the Board can proceed to the merits of the 
case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA is applicable to the veteran's appeal.  

The Board observes that in the Joint Motion for Remand filed 
with the Court in June 2005, it was noted that the Board's 
analysis contained deficiencies and the statement of reasons 
or bases was inadequate.  Specifically, the parties indicated 
that readjudication was necessary because the Board's October 
2004 decision failed to discuss and analyze the veteran's 
Global Assessment of Functioning (GAF) scores that were 
provided in October 2001 and February 2002.  The parties also 
agreed that the Board failed to adequately discuss the 
provisions of 38 C.F.R. §§ 4.3, 4.7, and 4.21.  

The veteran was last examined for PTSD in December 2003.  As 
a reminder, the duty to assist includes providing a thorough 
and contemporaneous medical examination, especially where it 
is necessary to determine the current level of a disability.  
See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

In order for the Board to fully comply with the instructions 
provided in the parties' Joint Motion for Remand, the Board 
must determine the current level of impairment presented by 
PTSD.  Therefore, the RO should schedule the veteran for VA 
psychiatric examination to obtain the current medical 
findings of the veteran's PTSD.  

In view of the foregoing, the case is REMANDED to the RO via 
the Appeals Management Center (AMC) for the following 
actions:

1.  The RO should take the necessary 
action(s) to comply with all VCAA notice 
obligations in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), as well as Quartuccio v. Principi 
and Charles v. Principi, and any other 
applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.  

2.  The RO should contact the veteran and 
request that he provide the names and 
addresses for any health care providers, 
VA or non-VA, that have treated him for 
PTSD since December 2003, and which have 
not already been made a part of the 
record.  After the releases are signed, 
the RO should obtain and associate with 
the claims folder all of the veteran's 
treatment records.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain the 
records, a notation to that effect should 
be inserted in the file.  The veteran and 
the representative should be informed of 
failed attempts to procure records in 
order that the veteran is provided an 
opportunity to submit any records for VA 
review.  

3.  The RO should inquire of the veteran 
whether he is still self-employed, 
employed by someone else, or whether he 
is in receipt of Social Security 
Administration (SSA) disability benefits.  
If the veteran is in receipt of SSA 
disability benefits, the RO should obtain 
from SSA the records pertinent to the 
appellant's claim for disability benefits 
as well as the medical records relied 
upon concerning that claim.

4.  After all available records are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA psychiatric examination to determine 
the severity of his PTSD.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the examining physician, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings, 
to include a report of the veteran's 
Global Assessment of Functioning (GAF) 
Score, should be reported in detail,  

The examiner should indicate which of the 
following criteria ((a), (b), or (c)), 
more closely reflects the degree of 
impairment caused by the service-
connected PTSD:

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name.

(b) Occupational and social 
impairment, with deficiencies in 
most areas, such as work, school, 
family relations, judgment, 
thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, 
or irrelevant; near-continuous panic 
or depression affecting the ability 
to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods 
of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships.

(c) Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships.

In making an assessment, the psychiatrist 
must provide an adequate explanation 
discussing the reasons why the paragraph 
chosen best describes the veteran's 
psychiatric condition and a discussion 
regarding the GAF score assigned and how 
the numerical score corresponds to 
paragraph (a), (b), or (c), selected by 
the psychiatrist as being the best 
description of the veteran's mental 
state.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims file.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
the claim.  

6.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2005), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  Thereafter, the RO should 
readjudicate the claim.  If the benefits 
sought on appeal remain denied, the 
veteran and the representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  The 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

